OPINION — AG — ** SEWAGE — UNIVERSITY — BILLED ** QUESTION: MAY THE UNIVERSITY OF OKLAHOMA PAY TO THE CITY OF NORMAN CURRENT BILLS FOR SUCH SEWAGE DISPOSAL SERVICE ON APPROXIMATELY THE SAME BASIS THAT IT PAYS OTHER BILLS FOR PUBLIC UTILITY SERVICES, THE RATE TO BE PAID FOR SEWAGE DISPOSAL SERVICE FOR ANY ONE YEAR BEING DETERMINED AS NEARLY AS POSSIBLE ON AN ACTUAL COST BASIS BY MEASUREMENT OF SEWAGE FLOW AND DETERMINATION OF THE UNIVERSITY'S EQUITABLE SHARE OF THE COST OF OPERATION OF THE SEWAGE DISPOSAL PLANT ? — AFFIRMATIVE (WILL BE PAID OUT OF THE MAINTENANCE ALLOCATION, BOARD OF REGENTS, UTILITY BILLS) CITE: 70 Ohio St. 1242 [70-1242], 70 Ohio St. 1244 [70-1244] (FRED HANSEN)